Bierly, C. J.
Transcript and Assignment of Errors were filed in this cause on October 21, 1959. After the timely filing of petitions for extension of time to file Appellants’ Brief and the granting of the same, appellants filed their Brief on April 1, I960-. Subsequently thereto on April 27, 1960 appellees filed their Brief which was followed by Appellants’ Reply Brief being filed on June 18, 1960. Proper Service of Notice was filed in each instance required.
On November 15, 1960, appellants herein, by one of their attorneys, Honorable William F. Welch, and ap*260pellees, by one of their attorneys, Honorable Gustav H. Dongus, filed a Joint Motion to Dismiss this Appeal “for the reason that the matters heretofore in controversy between the parties and involved herein are no longer in controversy and the issues of this appeal are, therefore, moot.”
The court having examined said Joint Motion to Dismiss and being duly advised in the premises NOW FINDS that the same should be granted.
IT IS, THEREFORE, ORDERED, DETERMINED, ADJUDGED AND DECREED that this appeal herein be, and the same hereby is, dismissed.
Appeal dismissed.
Note. — Reported in 170 N. E. 2d 238.